Jackson, Judge.
This case was before us at the last term, and we tried so •to settle the law of it that all should acquiesce in the verdict when rendered again. The jury has found the property not subject a second time. The charge of the court as a whole is unexceptionable; its whole tone and spirit is right, and the issues were fairly and fully laid before the jury. The jury was a fair and an impartial one; no exception in any way has been taken to them as not “ omni exoeptione mayores/” it is the second verdict rendered in the same way, and it ought to stand unless some substantial controlling principle of law has been violated by the court.
In the motion for a new trial, many complaints are made of refusals to charge, which will be found set out in the report of the facts, all of which, we think, which should have been given, are substantially given in the charge of the court, and thosb not embodied therein were, in our judgment, properly refused.
We are able, after attentively examining the whole case, to find but a single error in the charge and refusals to charge :
1. That error is, that the court charged the jury that a mortgage to the Loan and Building Association on the property in question, should not be counted among the debts, if the same was subsequently paid out of the trust property. We think that on the issue of insolvency, it should have been counted; but if Westmoreland was not insolvent on the other issue of his intent to defraud creditors by the gift of the trust property, then, perhaps, it should not have been counted, at least so far as that creditor was concerned. The *580mortgage bound the trust property — the property given away — itself; and therefore Westmoreland could not have given it away with intent to defraud that creditor’, because it was a lien on the thing given, which that thing must pay. Yet it was a debt he owed, and on the issue of solvency or insolvency at the time he made the gift, of course it should have been counted.
But it really does not appear reasonable to us to charge him with absolute insolvency when this deed was made under the facts set out in this record.
At that time, when the deed was made, he owed but about $400.00 of debts about town, the debt to the Building and Loan Association, and an uncertain debt for a tort to Powell. He had property outside of the gift amounting to upwards of seven thousand dollars. We think that notes and accounts, and such evidences of debt, are property, and it is for the jury to pass upon their value and availability. So that at that time he was solvent. And the verdict of the jury on that point is right if he is charged with the mortgage debt. So that on that point the verdict could not well have been otherwise, if the court had instructed the jury correctly on that point, and had told them to count that debt in.
On the other great issue in the case, his intent to defraud Powell or other creditors, the case was clearly and fully put to the jury by the court, they have found on it, there is evidence enough to sustain the finding, and we cannot say that the circuit judge abused that discretion with which the law wisely invests him, in overruling the motion for a new trial.
We think, too, that the court ruled right in putting the onus upon the claimant, and giving him the conclusion. 41 Ga., 196. Primrose vs. Browning, 59 Ga., 69.
On the whole, the debt at the time of the deed not being ascertained and fixed, but being an uncertain claim for damages, and the deed having been made when the grantor was sick, and with no thought of Powell in his mind, as he *581swears, and bis own oath being supported by what he said at the time to an attending physician, we are not prepared to say that the jury did wrong to uphold it, and that the verdict is strongly and decidedly against the weight of the evidence.
Nor can we say that the judge who tried the case and charged the jury so fully and clearly, and certainly not leniently or favorably towards the claimant, has abused the discretion given him in upholding the verdict.
We therefore affirm the judgment.